Citation Nr: 1227188	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1950 to August 1988.  He died in May 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before a Decision Review Officer at the RO in June 2010.  A transcript of the hearing is of record.

In a January 2011 decision, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion, vacated the January 2011 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.  

In January 2012, the Board sought an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in March 2012, and it is associated with the claims file. The case is now ripe for appellate consideration.



In June 2012, the appellant submitted a statement in support of her claim.  She also submitted a duplicative statement from the Veteran and duplicative service personnel records.  The appellant waived the right to have her statement initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The cause of death was acute myeloid leukemia.

2.  At the time of his death, the Veteran was service connected for bilateral hearing loss, coronary artery disease, lumbosacral strain, right knee strain, residuals of Bell's Palsy, bursitis of the shoulders, calcified tendonitis of the right elbow, sinusitis, chronic obstructive pulmonary disease, hemorrhoids, prostatitis, and posttraumatic stress disorder (PTSD).

3.  Acute myeloid leukemia did not manifest during service or within a year of separation from service.

4.  Acute myeloid leukemia is not a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e).

5.  The preponderance of the evidence weighs against finding that the Veteran had multiple myeloma.  




6.  The cause of the Veteran's death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or for which service connection is presumed, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in June 2006 and February 2007. However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The appellant was provided with such notice in November 2008.

The Board observes that, in the present case, complete notice was also not issued prior to the adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the appellant and subsequently readjudicating her claim in January 2009 and June 2010 supplemental statements of the case (SSOC's).  Id; see also Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records. 

The Board recognizes that it is the appellant's contention that the Veteran had a history of multiple myeloma, which is a presumptive disease associated with herbicide exposure, and that the multiple myeloma caused his fatal acute myeloid leukemia.  In light of the appellant's contention, the Board sought an opinion from the VHA which was obtained in March 2012.  In the VHA opinion, a VA oncologist specifically stated that the Veteran did not have multiple myeloma.  In addition, the oncologist reported that acute myelotic leukemia was not caused by exposure to herbicides.     

The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  Thus, VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

A veteran who had a service-connected disability that was the principal or contributory cause of his death, which occurred after December 31, 1956, may be eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to establish service connection for the cause of the veteran's death, the evidence must establish that the service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as leukemia, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, certain chronic diseases, such as tumors, malignant, or of the brain or spinal cord or peripheral nerves, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

III. Analysis

The appellant has appealed the denial of service connection for the cause of the Veteran's death.  After review of the record, the Board finds against the claim.

In this case, the Board notes that there is no showing that a service-connected disability was the principal or contributory cause of the Veteran's death.  At the time of his death, the Veteran was service connected for bilateral hearing loss disability, coronary artery disease, lumbosacral strain, right knee strain, residuals Bell's Palsy, bursitis shoulders, calcified tendonitis right elbow, sinusitis, chronic obstructive pulmonary disease, hemorrhoids, prostatitis, and PTSD.  The May 2006 death certificate cited acute myeloid leukemia as the cause of death.  The death certificate notes that acute myeloid leukemia had its onset approximately two months prior to death.

In the April 2008 VA-Form 9, Substantive Appeal, the appellant related that the Veteran's death was caused by heart failure.  She stated that such was shown on the death certificate.  In the June 2010 RO hearing, the appellant stated that the Veteran was exposed to herbicide in service.  She indicated that the different types of cancer and health problems that the Veteran had were part of his service related death, not just what was on his death certificate.  According to the appellant, the first death certificate that was issued to her stated that the Veteran's heart was the cause of his death but because her name was misspelled, a second death certificate was issued which cited acute myeloid leukemia as the cause of death.

The Board acknowledges the appellant's contentions that the Veteran's death was caused by heart problems and that such was stated on the death certificate at one point.  However, the Board notes that none of the Veteran's service connected disabilities were identified as a principal or contributory cause of death on the death certificate that is of record and nothing in the record suggests that his service connected disabilities played any role in the events producing death.  Although the appellant has related that the death certificate cited otherwise, she has not produced any evidence in this regard.  However, the death certificate that is of record cites the sole cause of death as acute myeloid leukemia.  As such, the Board finds that the Veteran's service connected disabilities were not the principal or contributory cause of his death.

In deciding a claim for service connection for the cause of the Veteran's death, the Board must also consider whether the disability that caused the Veteran's death, acute myeloid leukemia, may be service connected.  The appellant has also asserted that the Veteran's acute myeloid leukemia was the result of exposure to Agent Orange during the Veteran's active service in Vietnam.  As explained below, the Board finds against this claim.

In this regard, service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era, and herbicide exposure is thus presumed.  The evidence shows that the Veteran's death was caused by acute myeloid leukemia; however, this condition is not subject to presumptive service connection for veterans with confirmed herbicide exposure.  The Board notes that hairy cell leukemia and other chronic B-cell leukemias are subject to presumptive service connection.  However, the specific type of leukemia that contributed to the Veteran's death, acute myeloid leukemia, is a distinct form of leukemia that is not recognized in 38 C.F.R. § 3.309(e) as being subject to the presumptions for chemical herbicide-exposed Veterans.  See Dorland's Illustrated Medical Dictionary, 1019-20 (30th ed. 1994).  Accordingly, as acute myeloid leukemia is not listed as one of the presumptive disorders, presumptive service connection on the basis of Agent Orange exposure is not warranted in this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the list of presumptive disorders noted above, the appellant is not otherwise precluded from establishing that exposure to herbicides resulted in the Veteran's acute myeloid leukemia, with competent proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the present case, however, the appellant has not submitted competent evidence establishing that the Veteran's herbicide exposure resulted in his fatal acute myeloid leukemia.  In this regard, as explained further below, the appellant's opinion in this matter is not probative.  Moreover, also as explained further below, in the March 2012 VHA opinion, a VA oncologist specifically indicated that acute myelocytic leukemia was not due to exposure to herbicides and his opinion is of high probative value.

The Board finds that service connection is not otherwise warranted.  According to the appellant, the Veteran's health issues began in 1993 with skin irritations and recurrent transient ischemic attacks.  By June 2003, he was diagnosed with polycythemia vera, chronic myelocytic leukemia, malignant melanoma, and peripheral neuropathy.  In a June 2010 statement, the appellant specifically maintained that the Veteran had multiple myeloma which caused him to later develop his fatal acute myeloid leukemia.  The Board notes that multiple myeloma is subject to presumptive service connection on the basis of herbicide exposure.  

In January 2012, the Board sought a VHA opinion.  See 38 C.F.R. § 20.901.  The Board requested that an oncologist review the entire evidence of record and provide an opinion regarding whether the Veteran had any of the disorders that were presumed to be associated with exposure to herbicides, to include multiple myeloma and/or chronic B-cell leukemia, and if so, whether it was at least as likely as not (50 percent or more) that the disease(s) caused or aggravated his acute myeloid leukemia.  In addition, if the Veteran did not have any of the diseases that were recognized by law as linked to exposure to herbicides, the oncologist was directed to indicate whether it was at least as likely as not (50 percent or more) that the acute myeloid leukemia was in any way the result of or related to the Veteran's period of active service, to include his in-service exposure to herbicides.  

Pursuant to this request, in March 2012, the Board received a VHA opinion from P.S., M.D., Chief of VA Oncology Section at the VA Medical Center (VAMC) in Omaha, Nebraska.  In the opinion, Dr. S. stated the Veteran had the following diseases: polycythemia vera, acute myelocytic leukemia, metastatic melanoma, and coronary artery disease.  Dr. S. indicated that the Veteran did not have multiple myeloma or chronic myelocytic leukemia.  According to Dr. S., acute myelocytic leukemia had not been determined to be caused by exposure to herbicides.  Patients with polycythemia vera could have that evolve into acute myelocytic leukemia.  Dr. S. reported that the Veteran's acute myelocytic leukemia caused his demise, but he also had an incurable cancer of metastatic melanoma.  Thus, Dr. S. concluded that herbicides did not cause any of the Veteran's three malignancies.  

As stated above, multiple myeloma is subject to herbicide presumptive service connection.  However, in the March 2012 VHA opinion, Dr. S. specifically noted that the Veteran did not have multiple myeloma.  In this regard, the Board recognizes that in a June 2012 statement, the appellant referred to evidence which she claimed showed diagnoses of multiple myeloma.  She indicated that in a private medical record, dated on February 7, 2005, it was noted that the Veteran had multiple myeloma.  The appellant also stated that in a private medical record, dated on July 8, 2005, it was noted that the Veteran had multiple metastatic myeloma.  

In the February 2005 private medical record, the Board recognizes that it was noted that the Veteran had undergone a follow-up visit for his "widespread metastatic multiple myeloma and polycythemia vera."  [Emphasis added.]  However, the Board observes that at the end of the record, in regard to an assessment/plan, it was indicated that the Veteran had a history of "widespread metastatic melanoma."  [Emphasis added.]  In addition, upon a review of the private treatment records associated with the claims file, dated from December 2003 to April 2006, although they show treatment for malignant melanoma and polycythemia vera, they are negative for any complaints or findings of multiple myeloma, with the one exception being the February 2005 reference listed above.  The Board also notes that the aforementioned records include the July 2005 record referred to by the appellant.  However, a review of the July 2005 record does not show any reference to multiple myeloma.  Rather, it shows that the Veteran presented himself for a follow-up evaluation for his "widespread metastatic melanoma and polycythemia vera."  Thus, it is clear from the context of the February 2005 private medical record that the reference to "widespread metastatic multiple myeloma" was most likely clerical error and that the correct reference should have been to "widespread metastatic melanoma."  Thus, in light of the above, the preponderance of the evidence weighs against finding that the Veteran had multiple myeloma.  

The Board has carefully considered the appellant's lay statements that either the Veteran had multiple myeloma which caused him to develop his fatal acute myeloid leukemia or that his fatal acute myeloid leukemia was due to his in-service herbicide exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1371 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she experiences symptoms as such come through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In this case, however, whether the Veteran had multiple myeloma or whether his fatal acute myeloid leukemia was due to in-service herbicide exposure are complex matters which require specialized training for a determination and are not susceptible of lay opinion.  Thus, the appellant's statements cannot be accepted as competent medical evidence and, as such, they lack probative value.  A medical professional has the greater skill, and his/her opinions carry more probative weight.  In this case, Dr. S., a VA oncologist who has the medical training and expertise to address the complex matters listed above, has specifically stated that the Veteran did not have multiple myeloma and that acute myeloid leukemia is not linked to herbicide exposure.  Accordingly, Dr. S.'s opinion is very probative evidence against the appellant's claim.

The record is devoid of a showing that the Veteran's death was caused by service or a service connected disability.  The evidence reveals that acute myeloid leukemia was not shown during service or within a year of separation.  Furthermore, the Veteran did not have the type of leukemia that is presumed associated with herbicide exposure under 38 C.F.R. § 3.309(e), and there is no competent evidence of record which links the Veteran's fatal acute myeloid leukemia to his period of service, to include his in-service herbicide exposure.  In fact, the only competent opinion that addresses the contended causal relationship weighs against the claim.

In sum, the evidence is against the grant of service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


